Citation Nr: 1244300	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-18 427	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total evaluation based on surgical or other treatment for a service-connected right knee disability necessitating convalescence in September 1998 and March 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1989 to July 1993.  He thereafter served on various periods of active duty for training (ACDUTRA) and inactive duty for training in the United States Navy Reserves.  One of these periods of ACDUTRA was from September 7, 2003, to September 19, 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Among other things, a temporary total evaluation because of treatment for a service-connected right knee disability requiring convalescence was denied therein.  This determination was appealed by the Veteran.  

Subsequently, jurisdiction was transferred to the RO in St. Petersburg, Florida.  The Veteran also testified regarding this matter at a Travel Board hearing before a Veterans Law Judge in September 2009.  A transcript of this hearing has been associated with the claims file.

The Board, in addition to dismissing higher initial evaluations for two service-connected right knee disabilities, remanded this matter for additional development in November 2009.  Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This matter unfortunately must be remanded for a second time.  Although the Board sincerely regrets the further delay this will cause, adjudication cannot proceed without more development.  Here, this is because "a remand by ... the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board noted in the November 2009 remand that the Veteran's entitlement to an earlier effective date for the grant of service connection for a right knee disability, to include whether or not there is a clear and unmistakable error (CUE) in rating decisions dated in October 2000 and March 2002 as well as in the aforementioned October 2005 rating decision, had been raised at the September 2009 Travel Board hearing.  It also was noted that adjudication had not yet occurred.  The Board thereby explained that the determination made could change the outcome of the Veteran's entitlement to a temporary total evaluation based on surgical or other treatment for a service-connected right knee disability necessitating convalescence in September 1998 and March 2004.  Notably, an award for a temporary total rating could be established if service connection for the right knee disability could be given an earlier date.  The earlier effective date and temporary total evaluation issues therefore were found to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Resolution of the earlier effective date issue further was deemed necessary prior to the Board resolving the temporary total evaluation issue.  

As such, the Board directed the RO to adjudicate the earlier effective date issue and then to readjudicate the temporary total evaluation issue.  The Board additionally directed that, if the benefit sought is not granted, a supplemental statement of the case (SSOC) be issued.

The RO notified the Veteran regarding his entitlement to an earlier effective date via an April 2011 letter.  This included notification that he should submit any relevant evidence in his possession not previously submitted.  He responded in May 2011 that he did not have any such evidence.  In July 2011, the RO accordingly issued a SSOC addressing entitlement to both an earlier effective date as well as a temporary total evaluation.

It is clear from the above that there has been neither full nor even substantial compliance with the Board's November 2009 remand orders.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, the readjudication of the temporary total evaluation issue via the July 2011 SSOC was premature.  This is because the earlier effective date issue was not adjudicated properly.  Adjudication in the form of a rating decision is necessary for any newly raised issue, to include the aforementioned.  No such decision exists here.  If the Veteran appeals the rating decision, the appeal consists of a timely filed notice of disagreement (NOD) as well as a substantive appeal (VA Form 9) timely filed following the issuance of a statement of the case (SOC).  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).  Neither a NOD, SOC, nor a substantive appeal exists here.  A SSOC is "a document prepared ... to inform the appellant of any material changes in, or additions to, the information included in the [SOC] or any prior [SSOCs]."  38 C.F.R. § 19.31 (2012).  "In no case will a [SSOC] be used to announce decisions ... on issues not previously addressed in the [SOC] or to respond to a notice of disagreement on newly appealed issues that were not addressed in the [SOC]."  Id.  Yet this is exactly what was done in the July 2011 SSOC.  Indeed, it is reiterated that there is no SOC or any of the other adjudicatory documents that must precede a SSOC.  

Acknowledgement is given to the fact that the Board's November 2009 remand orders mentioned the issuance of a SSOC.  However, this was in relation to readjudication of the temporary total evaluation issue rather than to adjudication of the earlier effective date issue.  That more careful wording could have been used is conceded.  Yet to conclude that a SSOC was sufficient to adjudicate the earlier effective date issue runs counter to a plain reading of the remand orders.  Such a conclusion also runs counter to the aforementioned statute and regulations.  

In sum, proper adjudication of the earlier effective date issue still has yet to occur.  Readjudication of the temporary total evaluation issue thereafter thus also still has yet to occur.  A remand is necessary so that this adjudication and readjudication can be undertaken.  All outstanding development necessary under VA's duty to assist the Veteran in substantiating his entitlement to the aforementioned benefits, like that concerning additional records, must be undertaken first.  This will minimize the need for yet another future remand.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and "eFolder" and undertake any development indicated.  This shall include development with respect to additional records.  Any records received shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if any records requested are not received.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  After completion of the above development, properly adjudicate the Veteran's entitlement to an earlier effective date for the grant of service connection for a right knee disability, to include whether or not there is a CUE in the October 2000, March 2002, and/or October 2005 rating decision.  This shall commence with a rating decision.  There should be discussion with regard to the Veteran's argument that the RO's receipt of new service treatment records should have triggered review under 3.156(c).  It shall be followed by, if the decision is negative and the Veteran timely files a NOD, a SOC.  The SOC shall be followed by, if the Veteran timely files a substantive appeal, a SSOC or SSOCs as necessary.  A copy of the rating decision and, if applicable, the NOD, SOC, substantive appeal, and all SSOCs shall be placed in the claims file or "eFolder."

3.  Then re-adjudicate the Veteran's entitlement to a temporary total evaluation based on surgical or other treatment for a service-connected right knee disability necessitating convalescence in September 1998 and March 2004.  This shall be done, if this benefit sought is granted, via a rating decision.  This shall be done, if the benefit sought is not granted, via a SSOC.  The Veteran and his representative shall be provided with a copy of the SSOC and afforded the requisite time period to respond.  A copy of the SSOC also shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

